Filing Date: 8/31/2020
Priority Dates: 10/17/2017 (US 15/785,595)
4/25/2014 (US 14/261481)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 11/22/2021, responding to the Office action in paper no. 12, mailed on 8/31/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 13-18 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “wherein the first color filter is aligned with the first pixel”.  The phrase is repeated twice in the claim, in lines 6-7 and in lines 8-9.  The limitations recited in lines 8-9, however, are related to the second color filter. Claim 13 is considered indefinite because there is a question or doubt as to whether the filter and pixel recited in lines 8-9 is in reference to the first, or in reference to the second, filter and pixel.
Allowable Subject Matter
Claims 1-12, 19 and 20 are allowed.
Claim 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive to overcome the present rejection of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
February 24, 2022